Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of SEQ ID NO: 1 in the reply filed on 8/4/2021 is acknowledged.  The traversal is on the ground(s) that Newman et al. teach a polypeptide comprising residues 32-44 of instant SEQ ID NO: 1, which is structurally different from the polypeptide as recited in the amended claims.  This is not found persuasive because the newly discovered references (discussed in more details in the rejections below) teach methods of preventing and/or treating psoriasis in a subject comprising administering instantly claimed SEQ ID NO: 1. For this reason, there is not unity of invention.
The requirement is still deemed proper and is therefore made FINAL.

Status of the Claims
Claims 4-6 are pending in this application.
Claims 4-6 are presently under consideration as being drawn to the elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
            The originally filed disclosure teaches methods for treating or preventing psoriasis comprising administering: (a) an HMGB 1 fragment peptide consisting of the amino acid sequence described in SEQ ID NO: 1; (b) a peptide consisting of an amino acid sequence in which one to ten amino acids are substituted, deleted, inserted, or added in the amino acid sequence described in SEQ ID NO: 1; and (c) a peptide consisting of an amino acid sequence having about 80% or more sequence identity with the amino acid sequence described in SEQ ID NO: 1.
When referring to (b) and (c), the specification does not provide any structural attributes. 

Here, the specification fails to describe which part of the sequence correlate with the required activity. The specification does not describe which portion of SEQ ID NO: 1 is necessary to retain the desired activity (i.e. to prevent/treat psoriasis, and to suppress skin symptoms in a patient with psoriasis).      
The MPEP states that a broad genus can be described by a showing of representative number of examples. The claims in the instant application are broad. 
However, the specification fails to provide a representative number of examples for (b) and (c). The specification provides no specific examples of sequence wherein 1 to 10 amino acids have been substituted, deleted or added.
The specification also do not provide any specific example of peptides having about 80% or more sequence identity to SEQ ID NO: 1.
Thus, without identifying the proper amino acids within the sequence that are necessary for function, the claims and the specification fail to provide written description for the broad genus. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamai et al. (US 2015/0273017).
With respect to claim 4, Tamai et al. teach a method which comprises administering SEQ ID NO: 3 (claims 5-6), which corresponds to instantly claimed SEQ ID NO: 1.
Administering the peptide of Tamai et al. to a subject would inherently prevent psoriasis.
Thus, the claim is anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wahren-Herlenius et al. (US 2010/0040608) in view of Tamai et al. (US 2015/0273017).
With respect to claim 4, Wahren-Herlenius et al. teach a method of treating an inflammatory skin condition in a subject comprising administering to said subject an HMGB antagonist (claim 1), wherein said inflammatory skin condition is selected from the group consisting of psoriasis, acne, pruritis, rosacea, dermatitis, erythematosus multiforme, erythema toxicum, folliculitis, impetigo, lupus erythematosus (LE), cold sores, dry skin, allergic skin conditions, burns, sunburn, bacterially-mediated inflammatory skin conditions and insect bites (claim 2).
Wahren-Herlenius et al. also teach that HMGB antagonists inhibit proinflammatory cytokine release and inflammatory cytokine cascades, and can be used to treat inflammatory skin conditions (para [0186], and further teach that nonlimiting examples of proinflammatory cytokines are tumor necrosis factor (TNF), interleukin (IL)-1, IL-1, IL-6, IL-8, IL-18, interferon-, wherein the TNF is TNF- (para [0188]).
Wahren-Herlenius et al. do not teach administering SEQ ID NO: 1.
Tamai et al. teach that administration of SEQ ID NO: 3 (the HMGB1 protein fragment peptide (1-44), which corresponds to instantly claimed SEQ ID NO: 1) resulted in significantly low levels of TNF- and IL-1 (para [0048]). 
 and IL-1and Tamai et al. teach that instantly claimed SEQ ID NO: 1 lowers TNF- and IL-1
Furthermore, the MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose, thus it would have been obvious to substitute the HMGB antagonist of Wahren-Herlenius et al. for the HMGB antagonist of Tamai et al. 
The skilled artisan would have reasonably expected to lower TNF- and IL-1levels with SEQ ID NO: 1 and thereby treat psoriasis. 
With respect to claim 6, administering SEQ ID NO: 1 would necessarily suppress the claimed skin symptoms in a patient with psoriasis. 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wahren-Herlenius et al. (US 2010/0040608) in view of Tamai et al. (US 2015/0273017) as applied to claims 4 and 6 above, and further in view of Nickoloff et al. (J Clin Invest. 2004;113(12):1664-1675) and Tamilselvi et al. (Scand J Immunol. 2013 Dec;78(6):545-53).
The teachings of Wahren-Herlenius et al. and Tamai et al. with respect to claims 4 and 6 have been discussed above.
Wahren-Herlenius et al. and Tamai et al. do not teach the psoriasis is plaque psoriasis.
 at center stage as a key primary cytokine involved in the induction and maintenance of plaques (page 1670, left column, 2nd para), and further teach that consideration of high mobility group B1 (HMGB1) protein binding to its receptor, receptor for advanced-glycation end products (RAGE) (65), is warranted, since HMGB1 influences cytokines such as TNF-.(page 1670, left column, 3rd para).
Tamilselvi et al. teach IL-1 is likely to be an important mediator in the initiation and maintenance of psoriatic plaques and represents an attractive therapeutic target (page 546, right column, 1st para).
Tamilselvi et al. further teach that “[D]ecreasing or inhibiting IL-1 levels in psoriasis may lead to block the Th17 differentiation, thereby reducing psoriatic plaques” (page 552, left column, 3rd para).
It would have been obvious to one of ordinary skill in the art concerned with the treatment of plaque psoriasis to use the method obvious over Wahren-Herlenius et al. and Tamai et al. because Nickoloff et al. teach that TNF- is involved in the induction and maintenance of plaques and Tamilselvi et al. teach that decreasing or inhibiting IL-1 levels in psoriasis reduces psoriatic plaques.
The skilled artisan would have reasonably expected to treat plaque psoriasis by administering SEQ ID NO: 1 because Nickoloff et al. and Tamilselvi et al. teach that lowering TNF- and IL-1, which are involved in the induction and maintenance of plaques, treats plaque psoriasis and Tamai et al. teach that instantly claimed SEQ ID NO: 1 lowers TNF- and IL-1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658